Citation Nr: 0320367	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  98-09 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.  

2.  Evaluation of chloracne, currently rated as 0 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran & spouse




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran's active service from March 1967 to October 1980 
has been verified.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The RO, by rating decision dated in September 1997, granted 
service connection for chloracne and assigned a 0 percent 
disability evaluation.  By rating decision dated in October 
2000, the RO granted service connection for PTSD and assigned 
a 50 percent disability evaluation.  

This case has previously come before the Board.  In September 
2002, the matters were remanded to the RO for further 
development.  That development having been completed to the 
extent possible, the Board proceeds with appellate review.  

The Board notes that in a VA Form 9, received in June 1998, 
the veteran referenced pain in his left shoulder, neck, and 
chest.  In a VA Form 21-4138, received in February 2000, the 
veteran stated that he was seeking service connection for 
residuals of a wound to the right and left leg and for 
shrapnel wound to the neck.  These issues are referred to the 
RO for the appropriate action.  

The veteran was afforded a hearing before a decision review 
officer at the RO in September 2001.  He was afforded a 
travel board hearing before the undersigned Acting Veterans 
Law Judge in December 2002.  A transcript of each of the 
hearings has been associated with the claims folder.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

The RO established service connection for chloracne by rating 
decision dated in September 1997, and assigned a 0 percent 
evaluation from September 6, 1996.  The veteran has appealed 
the initial 0 percent evaluation.  During the pendency of 
this appeal, there has been a change in the criteria 
pertaining to skin disorders.  Since this change in law 
occurred while his appeal was pending, the Board must apply 
the version of the law that is more favorable to the claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, we must apply the old law prior to the effective 
date of the new law.  See Green v. Brown, 10 Vet. App. 111, 
116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).

In addition, at a personal hearing before the undersigned 
acting Veterans Law Judge in December 2002, the veteran 
testified that he was in receipt of disability benefits from 
the of Social Security Administration (SSA).  Transcript at 
15 (December 2002).  The SSA records have not been associated 
with the claims file.  

The veteran testified at the hearing that he was treated by a 
private psychiatrist, Dr. S. R.  Id. at 8.  The records of 
treatment have not been associated with the claims file.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the evaluation of PTSD and 
chloracne, and to ensure full compliance with due process 
requirements, these issues are REMANDED to the RO for the 
following development:

1.  The RO should obtain from SSA all 
records pertinent to the veteran's 
claims on appeal, to include any 
decisions and the medical records upon 
which those decisions were based.

2.  The RO should obtain copies of all 
relevant VA and/or private treatment 
records that have not been associated 
with the claims file to include records 
of treatment from Dr. S. R.  As 
necessary, signed release forms should 
be obtained from the veteran, and all 
records received by the RO must be added 
to the claims file.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
severity of the veteran's chloracne.  
The examiner's attention should be 
directed to this remand.  The examiner 
is requested to provide an opinion as to 
whether chloracne has resulted in 
disfigurement of the head, face or neck, 
and if so, report the extent of the 
disfigurement; 2) whether chloracne has 
resulted in scarring, in areas other 
than the head, face or neck, and if so, 
whether the scars are deep or cause 
limited motion; and 3) whether there are 
any superficial scars that are painful 
on examination.  The examiner should 
review the claims file.  A complete 
rationale should be given for any 
opinion provided.  

4.  The veteran is informed that he is 
under an obligation to submit evidence 
in support of his claims.  

5.  The veteran is advised that failure 
to report for a scheduled examination 
may result in the denial of his claim.  
38 C.F.R. § 3.655 (2002).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



___________________________________________
Mark J. Swiatek
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


